GRAHAM, Judge.
Defendant directs his only complaints toward the sentence imposed.
First, defendant argues that it was error for the court to consider his driving record without indicating which part of the record, if any, was being considered in imposing sentence. This argument is without merit. We know of no requirement that a trial judge identify the various factors that may have influenced him in arriving at a sentence. Moreover, the record shows that counsel who represented defendant at trial furnished the written record to the judge and thereafter addressed the court. His remarks are not a part of the record, but he certainly had full opportunity to call to the court’s attention any inaccuracy in defendant’s driving record and to present any circumstances in mitigation of the sentence.'
Secondly, defendant contends that it was impermissible for the Superior Court to impose a sentence in excess of the one imposed in the District Court. Similar contentions made in other cases have been repeatedly rejected. State v. Speights, 280 N.C. 137, 185 S.E. 2d 152; State v. Spencer, 276 N.C. 535, 173 S.E. 2d 765; State v. Sparrow, 276 N.C. 499, 173 S.E. 2d 897; State v. Oakley, 15 N.C. App. 224, 189 S.E. 2d 605; State v. Coffey, 14 N.C. App. 642, 188 S.E. 2d 550. Also, see especially Colten v. Kentucky, 407 U.S. 104, 92 S.Ct. 1953, 32 L.Ed. 2d 584.
The six month sentence imposed was within the maximum limit allowed by law. G.S. 20-179 (a) (1). No error appears on the face of the record and we find,
No error.
Judges Campbell and Brock concur.